Citation Nr: 1717278	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for cold injury residuals of the hands. 

4.  Entitlement to service connection for cold injury residuals of the feet. 

5.  Entitlement to service connection for residuals of left eye injury. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected disability. 

8.   Entitlement to service connection for ulcer.

9.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service in the Army Reserves from September 1975 to July 1978 and active duty from July 1978 to January 1986.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of a VA Regional Office (RO) that denied all of the claims listed on the title page of this decision.

Additional documents pertaining to an issue on appeal have become associated with the claims file since the issuance of the April 2010 statement of the case (SOC).  Such evidence is subject to initial review by the Board unless the Veteran requests in writing that the agency of original jurisdiction (AOJ) initially review this evidence. See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014).  However, this applies in cases where a substantive appeal is received after Feb. 2, 2013.  In this instance, since the substantive appeal was received in 2010, the Board cannot consider the additional evidence in the first instance as neither the Veteran nor his representative has waived consideration of the additional information by the AOJ.  See 38 C.F.R. § 19.38 (b)(3), 20.1304(c) (2016).

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was treated for multiple complaints and disorders in service related to ulcer, impaired hearing, tinnitus, back pain, cold injury of the hands and feet, left eye injury, and the left shoulder for which he claims service connection is warranted.  

Review of service treatment records discloses that the Veteran was seen on multiple occasions throughout active duty for abdominal and/or epigastric pain/indigestion with associated symptoms that included nausea, vomiting, emesis and diarrhea, etc. for which various assessments were rendered.  A history of ulcer was recorded in January 1983.  The Veteran's DD-214 reflects that he received an Expert Badge with the M16 Rifle Bar that possibly denotes a degree of noise exposure.  The Veteran complained of back pain from straining in April 1977.  He sought treatment in for painful, blistered and discolored feet of two weeks duration in October 1979, and peeling skin of both feet in March 1980.  It was noted in May 1978 that he had injured his left eye the previous month that had been sutured by an ophthalmologist.  Sharp pain of the left eye was recorded in December 1980.  He was treated on several occasions for finger and hand complaints.  On examination in December 1985 for discharge from active duty, the Veteran complained of ear, nose or throat trouble, foot trouble, painful or trick shoulder and depression or excessive worry, among other things.  Recent VA outpatient clinic records reflect diagnoses of PTSD and depressive disorder.

The record reflects that despite the in-service complaints listed above, the Veteran has never had a VA compensation and pension examination that addresses such symptoms.  Although the record discloses that he has not provided significant evidence showing that he has current disability of a number of the disorders claimed on appeal, the threshold for securing an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  Therefore the Veteran will be given an opportunity to report for VA examinations as to these claimed disorders.  As such, he should be scheduled for comprehensive general medical, audiology, eye, hearing and psychiatric examinations to determine whether he has any current conditions that may be attributable to his in-service symptomatology.

The record indicates that the Veteran has received long-term VA outpatient treatment at the Birmingham, Alabama VA.  The Board observes that VA clinical data from December 2007 to March 2010 and from November 2012 to February 2016 are record.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 C.F.R. § 5103A (c) (2); 38 C.F.R. § 3.159(c)(2).  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records prior to December 2007, from March 2010 to November 2012 and from March 2016 to the present should be requested from the Birmingham VA and associated with the electronic claims file.

The Board advises the Veteran that it would behoove him to provide additional information and/or authorization to retrieve clinical records from all providers who have treated him for ulcer, impaired hearing, tinnitus, back pain, cold injury residuals of the hands and feet, left eye injury, and the left shoulder over the years since discharge from active duty.  Therefore, he should be contacted and requested to identify all health care providers, including VA facilities, from which he has obtained treatment since discharge from service in 1986.  The RO should thereafter attempt to secure these records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide written authorization with the names and addresses of all health care providers, to include any within the VA system, who have treated him since service for ulcer, impaired hearing, tinnitus, back pain, cold injury residuals of the hands and feet, left eye injury, and the left shoulder.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate them with the electronic claims folder.  All attempts to obtain records should be documented in the claims file.

2.  The RO should retrieve VA clinical records prior to December 2007, from March 2010 to November 2012 and from March 2016 to the present and associate them with the claims file, to include any that may be retired or on microfilm/disc.  If no records cannot be located, the RO must document the attempts that were made to locate them and explain in writing why additional efforts to locate or obtain any government records would be futile.  Then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to secure that evidence; and (c) inform the Veteran of any further action it will take with respect to the claim.  The Veteran must be given an opportunity to respond.  

3.  The RO should schedule the Veteran for a VA general medical, audiology, psychiatric, and eye examinations by appropriate clinical professionals.  Access to VBMS/Virtual VA must be made available to the examiners.  The examination reports must clearly reflect whether a review of the claims file is performed.  Any special studies or tests should be accomplished.  The examination reports should include a discussion of the Veteran's documented medical history and assertions.  The findings should be reported in detail.  The psychiatric examiner must be advised that VA does not concede an in-service stressor for PTSD purposes [see 12/03/2008 document VBMS].  

Following examinations, the examiners must respond to the following questions: a) Whether it is at least as likely as not (a 50 percent probability or better) any psychiatric disability, ulcer, impaired hearing, tinnitus, back disorder, cold injury residuals of the hands and feet, residuals of left eye injury, and left shoulder disability had its onset in or otherwise derives from service?  b) Whether any current left shoulder disorder is secondary to or aggravated by the service-connected right shoulder disorder.  

In formulating the medical opinion, the examiners are advised that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

4.  The RO must ensure that the medical reports requested above comply with this remand and its instructions.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

5.  After taking any further development deemed appropriate, re-adjudicate the claims, to include consideration of the clinical evidence received since April 2016.  If a benefit sought on appeal is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




